President.
If a workman does work insufficiently, he is answerable for all consequences arising from this insufficiency, notwithstanding an acceptance by the employer, without objections; for the employer is not to be presumed acquainted with the execution of the work, and the workman must be. If the loss, in this case, happened through such carelessness or accident, as, in the case of a sufficient boat, would have produced the same effect, you will find for the defendants. But if the loss happened through the insufficiency of the boat, measuring that insufficiency by the expressed intention of the parties, and the usage of the trade, you will find for the plaintiffs, with damages adequate to their loss.
The jury found for the plaintiffs 62l. 10s.